United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
                IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT                 August 16, 2005

                                                           Charles R. Fulbruge III
                                                                   Clerk
                             No. 04-20782
                         Conference Calendar



DARRELL J. HARPER,

                                     Plaintiff-Appellant,

versus

JEFF BECK,

                                     Defendant-Appellee.

                          --------------------
             Appeal from the United States District Court
                  for the Southern District of Texas
                         USDC No. 4:04-CV-3270
                          --------------------

Before BENAVIDES, CLEMENT, and PRADO, Circuit Judges.

PER CURIAM:*

     Darrell J. Harper filed a civil complaint for damages

against Jeff Beck, a previous employer, alleging that he was

dismissed from his employment on account of his race.       Harper

alleged claims of “racial profiling,” civil rights violations,

corruption, and conspiracy, among other claims.    The district

court dismissed Harper’s complaint because it violated an

injunction entered by that court on December 23, 2002.       Harper




     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                              No. 04-20782
                                   -2-

has filed a motion in this court seeking leave to proceed in

forma pauperis (IFP) on appeal.

     Because Harper does not address the reason for the district

court’s dismissal of his complaint, he has failed to establish a

nonfrivolous ground for appeal.      See Carson v. Polley, 689 F.2d
562, 586 (5th Cir. 1982); 28 U.S.C. § 1915(a)(3).     His IFP motion

is DENIED.    As the appeal contains no nonfrivolous issues, it is

DISMISSED.    Howard v. King, 707 F.2d 215, 220 (5th Cir. 1983);

5TH CIR. R. 42.2.

     We previously cautioned Harper that the filing or

prosecution of frivolous appeals would subject him to sanctions.

Harper v. City of Houston, No. 04-20787 (5th Cir. June 21, 2005)

(unpublished).      That appeal, too, involved the district court’s

dismissal for failure to comply with the December 23, 2002,

injunction.   Because this appeal was briefed prior to our

warning, we decline to sanction Harper at this time.     However, we

reiterate our warning.     Harper should review all pending appeals

to ensure that they are not frivolous.

     MOTION DENIED; APPEAL DISMISSED; SANCTION WARNING ISSUED.